Exhibit 10.3

$400,000,000

CREDIT AGREEMENT

Dated as of November 1, 2013,

among

SPECTRA ENERGY PARTNERS, LP,

as Borrower,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

and

BANK OF AMERICA, N.A.,

as

Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1          SECTION 1.01.   
Certain Defined Terms      1          SECTION 1.02.    Computation of Time
Periods      19          SECTION 1.03.    Accounting Terms      19   
      SECTION 1.04.    Terms Generally      20    ARTICLE II TERM LOANS      20
         SECTION 2.01.    Term Loans      20          SECTION 2.02.    Making
the Term Loans      21          SECTION 2.03.    [Intentionally Omitted]      22
         SECTION 2.04.    Fees      22          SECTION 2.05.    Termination,
Reduction and Increase of Commitments      22          SECTION 2.06.    Interest
on Term Loans      24          SECTION 2.07.    Interest Rate Determination     
25          SECTION 2.08.    Optional Conversion of Term Loans      25   
      SECTION 2.09.    Repayment of Term Loans      26          SECTION 2.10.   
Optional Prepayments of Term Loans      26          SECTION 2.11.    Funding
Losses      26          SECTION 2.12.    Increased Costs      27   
      SECTION 2.13.    Illegality      27          SECTION 2.14.    Payments and
Computations      28          SECTION 2.15.    Taxes      29   
      SECTION 2.16.    Sharing of Payments, Etc.      33          SECTION 2.17.
   Notes      34          SECTION 2.18.    Mitigation Obligations; Replacement
of Lenders      34          SECTION 2.19.    Defaulting Lenders      35   
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING      35   
      SECTION 3.01.    Conditions Precedent to Effectiveness of Section 2.01   
  35    ARTICLE IV REPRESENTATIONS AND WARRANTIES      37          SECTION 4.01.
   Representations and Warranties      37    ARTICLE V COVENANTS OF THE BORROWER
     39          SECTION 5.01.    Information      39          SECTION 5.02.   
Payment of Taxes      41          SECTION 5.03.    Maintenance of Property;
Insurance      41          SECTION 5.04.    Maintenance of Existence      41   
      SECTION 5.05.    Compliance with Laws      41   

 

i



--------------------------------------------------------------------------------

      SECTION 5.06.    Books and Records      42          SECTION 5.07.   
Negative Pledge      42          SECTION 5.08.    Consolidations, Mergers and
Dispositions of Assets      44          SECTION 5.09.    Use of Proceeds      44
         SECTION 5.10.    Transactions with Affiliates      44          SECTION
5.11.    Consolidated Leverage Ratio      45          SECTION 5.12.   
Designation of Subsidiaries      46    ARTICLE VI EVENTS OF DEFAULT      46   
      SECTION 6.01.    Events of Default      46    ARTICLE VII THE AGENT     
49          SECTION 7.01.    Authorization and Action      49          SECTION
7.02.    Agent’s Reliance, Etc.      49          SECTION 7.03.    BTMU and
Affiliates      50          SECTION 7.04.    Lender Credit Decision      50   
      SECTION 7.05.    Indemnification      50          SECTION 7.06.   
Successor Agent      51          SECTION 7.07.    Joint Lead Arrangers and
Syndication Agent      51          SECTION 7.08.    Sub-Agents      51   
ARTICLE VIII MISCELLANEOUS      51          SECTION 8.01.    Amendments, Etc.   
  51          SECTION 8.02.    Notices, Etc.      52          SECTION 8.03.   
No Waiver: Remedies      53          SECTION 8.04.    Costs and Expenses      53
         SECTION 8.05.    Right of Set-off      54          SECTION 8.06.   
Binding Effect      54          SECTION 8.07.    Assignments and Participations
     55          SECTION 8.08.    Governing Law; Submission to Jurisdiction     
59          SECTION 8.09.    Execution in Counterparts; Integration      59   
      SECTION 8.10.    WAIVER OF JURY TRIAL      59          SECTION 8.11.   
Patriot Act      60          SECTION 8.12.    Headings      60          SECTION
8.13.    Confidentiality      60          SECTION 8.14.    Conversion of
Currencies      61   

 

ii



--------------------------------------------------------------------------------

Schedules       Schedule I       Commitments Exhibits       Exhibit A    —   
Form of Note Exhibit B    —    Form of Notice of Borrowing Exhibit C    —   
Form of Assignment and Acceptance Exhibit D-1    —    Form of U.S. Tax
Certificate Exhibit D-2    —    Form of U.S. Tax Certificate Exhibit D-3    —   
Form of U.S. Tax Certificate Exhibit D-4    —    Form of U.S. Tax Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of November 1, 2013

SPECTRA ENERGY PARTNERS, LP, a Delaware limited partnership (the “Borrower”),
the banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. (“BTMU”), as administrative agent (together with any successor
administrative agent appointed pursuant to Section 7.06, the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accession Agreement” has the meaning specified in Section 2.05(d)(i).

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of the property or assets
(including Equity Securities of any Person but excluding capital expenditures or
acquisitions of inventory or supplies in the ordinary course of business) of, or
of a business unit or division of, another Person or at least a majority of the
Voting Stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Administrative Agent Fee Letter” means that certain letter agreement from BTMU
to the Borrower, dated September 24, 2013, concerning certain fees to be paid by
the Borrower in connection with this Agreement, as the same may be amended,
supplemented or replaced from time to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, as to any Person (the “specified Person”) (a) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (b) any Person (other than the
specified Person or a Subsidiary of the specified Person) that is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, Affiliate means an Affiliate of the Borrower.

“Agent” has the meaning set forth in the introductory paragraph of this
Agreement.

 

1



--------------------------------------------------------------------------------

“Agent’s Account” means the account of the Agent maintained by the Agent at The
Bank of Tokyo-Mitsubishi UFJ, Ltd. with its office at New York, New York, ABA
Number 026-009-632, Account Name: Loan Operations Department, Account Number
9777-0191, Attention: Agency Desk, Reference: Spectra Energy Partners LP, or
such other account of the Agent as the Agent shall designate in writing to the
Borrower in accordance with Section 8.02.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Agreement Currency” has the meaning assigned to such term in Section 8.14(b).

“Applicable Creditor” has the meaning assigned to such term in Section 8.14(b).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

“Applicable Margin” means, as of any date, with respect to any Eurodollar Rate
Loan or Base Rate Loan, as the case may be, the applicable percentage per annum
set forth below under the captions “Eurodollar Margin” or “Base Rate Margin”, as
the case may be, in each case determined by reference to the Public Debt Rating
in effect on such date:

 

Level

   Public Debt Rating
(S&P/Moody’s/Fitch)    Eurodollar
Margin     Base
Rate
Margin  

Level 1

   > A/A2/A      0.750 %      0.000 % 

Level 2

   A-/A3/A-      0.875 %      0.000 % 

Level 3

   BBB+/Baa1/BBB+      1.000 %      0.000 % 

Level 4

   BBB/Baa2/BBB      1.125 %      0.125 % 

Level 5

   BBB-/Baa3/BBB-      1.250 %      0.250 % 

Level 6

   <BBB-/Baa3/BBB-      1.500 %      0.500 % 

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

2



--------------------------------------------------------------------------------

“Approved Officer” means the president, a vice president, the chief executive
officer, the chief financial officer, the treasurer, an assistant treasurer or
the controller of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) or such other representative of the Ultimate General Partner (in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower) as may be designated by any one of the foregoing with
the consent of the Agent, such consent not to be unreasonably withheld,
conditioned or delayed.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Agent, in substantially the form of
Exhibit D hereto.

“Bankruptcy Event” means, with respect to any Person, such Person has become or
is insolvent or such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity), or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by any governmental authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a fluctuating interest rate per annum, which
rate per annum shall be equal to the highest of:

(a) the Prime Rate for such day;

(b) 1/2 of one percent (0.50%) per annum above the Federal Funds Rate for such
day; and

(c) one percent (1.0%) per annum above the Eurodollar Rate (without giving
effect to clause (b) of the definition thereof) for a one-month Interest Period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day).

“Base Rate Loan” means a Term Loan that bears interest as provided in
Section 2.06(a)(i).

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type, made, Converted or continued on the same date and, in the case of
Eurodollar Rate Loans, as to which a single Interest Period is in effect.

“BTMU” has the meaning set forth in the introductory paragraph to this
Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to
remain closed and, if the applicable Business Day relates to any Eurodollar Rate
Loans, any day on which commercial banks are open for dealings in deposits
denominated in dollars in the London interbank market.

“Cash Collateral” means, with respect to any Incremental Term Loans, each of the
following instruments and securities to the extent having maturities (for
purposes of this definition, “maturities” shall mean (i) weighted average life
for asset-backed securities, mortgage-backed securities, commercial
mortgage-backed securities and collateralized mortgage obligations, and the next
reset date for auction rate securities and (ii) with respect to mutual funds,
the weighted average maturity of the investments it owns) not greater than 180
days from the date of acquisition thereof:

(a) cash;

(b) investments in money market mutual funds that are registered with the United
States Securities and Exchange Commission and subject to Rule 2a-7 of the
Investment Company Act of 1940, as amended, and have a net asset value of 1.0,
provided, that in the event due to a Change in Law with respect to Rule 2a-7
such Rule 2a-7 ceases to require such funds to have a net asset value of 1.0,
such funds shall comply with such alternate requirements as such Rule 2a-7 as
revised may require;

(c) U.S. Treasury Notes;

(d) direct obligations of the United States and other obligations whose
principal and interest is fully guaranteed by the United States;

(e) money market instruments (including, but not limited to, commercial paper,
banker’s acceptances, time deposits and certificates of deposits), other than
such instruments issued by Lenders or Affiliates of Lenders, rated A-1 by S&P,
P-1 by Moody’s or F-1 by Fitch at the time of purchase;

(f) obligations of corporations or other business entities (excluding structured
obligations and obligations of Lenders or any Affiliates of Lenders) rated AAA
by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase;

(g) repurchase obligations that are collateralized no less than 100% (and, to
the extent commercially available, not less than 102%) of market value
(including accrued interest) by obligations of the United States government or
one of its sponsored enterprises or agencies;

 

4



--------------------------------------------------------------------------------

(h) municipal obligations issued by any state of the United States of America or
any municipality or other political subdivision of any such state rated AAA by
S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase; and

(i) shares in bond mutual funds that are registered under the Investment Company
Act of 1940, as amended, that invest solely in the items set forth in
(a)-(h) above and rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at the time
of purchase,

in each case above which is held in any Cash Collateral Account (as defined in
the Revolving Credit Agreement as in effect on the date hereof) and is subject
to a first priority perfected security interest in favor of the administrative
agent under the Revolving Credit Agreement, on behalf of the applicable Class of
Incremental Term Lenders (each, as defined in the Revolving Credit Agreement as
in effect on the date hereof). For purposes of calculating the amount of Cash
Collateral on deposit in any Cash Collateral Account under the Revolving Credit
Agreement, Cash Collateral of an issuer that exceeds the $30,000,000 or the
greater of $100,000,000 or 40% thresholds set forth above shall be excluded from
such calculation.

Notwithstanding the above, at the time of purchase, no one issuer will be more
than $30,000,000 of the value of the Cash Collateral. This rule excludes direct
obligations of the United States, United States sponsored agencies and
enterprises, money market funds, repurchase agreements and securities that have
an effective maturity no longer than the next Business Day. United States
sponsored agencies and enterprises are limited to the greater of $100,000,000 or
40% of the value of the Cash Collateral at time of purchase, per issuer.

“Cash Collateralized Term Loans” means, collectively, (a) any term loans (other
than the Term Loans) made to the Borrower or any of its Consolidated
Subsidiaries that are at least 100% secured by Permitted Cash Collateral and
(b) any Incremental Term Loans made under and pursuant to the terms of the
Revolving Credit Agreement.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of (a) the adoption of any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any governmental authority or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any corporation controlling such Lender, if any)
with any request, guideline or directive (whether or not having the force of
law) of any central bank or other governmental authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

 

5



--------------------------------------------------------------------------------

“Commitment” has the meaning specified in Section 2.01.

“Commitment Increase” has the meaning specified in Section 2.05(d)(i).

“Conflicts Committee” has the meaning ascribed thereto in the Agreement of
Limited Partnership of the Borrower, as amended or restated from time to time.

“Consolidated Capitalization” means, at any date, the sum of (a) Consolidated
Indebtedness, (b) consolidated partners’ capital as would appear on a
consolidated balance sheet of the Borrower and the Consolidated Subsidiaries
prepared in accordance with GAAP, (c) the aggregate liquidation preference of
preferred member or other similar preferred or priority Equity Securities (other
than preferred member or other similar preferred or priority Equity Securities
subject to mandatory redemption or repurchase) of the Borrower and the
Consolidated Subsidiaries upon involuntary liquidation, (d) without duplication
of the amount, if any, of Hybrid Securities included in Consolidated
Indebtedness by virtue of the proviso in the definition of such term, the
aggregate outstanding amount of all Hybrid Securities of the Borrower and the
Consolidated Subsidiaries and (e) minority interests as would appear on a
consolidated balance sheet of the Borrower and the Consolidated Subsidiaries
prepared in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income plus (b) to the extent deducted in determining
Consolidated Net Income, (i) interest expense, (ii) income tax expense, and
(iii) depreciation and amortization expense, minus (c) equity in earnings from
subsidiaries of the Borrower that are not Consolidated Subsidiaries, plus
(d) the amount of cash dividends actually received during such period by the
Borrower on a consolidated basis from subsidiaries of the Borrower that are not
Consolidated Subsidiaries or other Persons; provided, any such cash dividends
actually received within thirty days after the last day of any fiscal quarter
attributable to operations during such prior fiscal quarter shall be deemed to
have been received during such prior fiscal quarter and not in the fiscal
quarter actually received. Furthermore, (x) for purposes of the foregoing
clauses (a) and (b), the Consolidated Net Income and consolidated expenses shall
be adjusted with respect to net income and expenses of non-wholly-owned
Consolidated Subsidiaries, to the extent not already excluded from Consolidated
Net Income, to reflect the Borrower’s pro rata ownership interest therein, and
(y) the calculation of Consolidated EBITDA shall exclude amounts categorized as
other income or other expense to the extent not already excluded from
Consolidated Net Income. Consolidated EBITDA will be calculated in accordance
with clauses (i) and (ii) of Section 5.11(b) to the extent applicable.

“Consolidated Indebtedness” means, as of any date, all Indebtedness of the
Borrower and the Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP plus, without duplication, all Indebtedness described in
clause (e) of the definition thereof, but excluding the aggregate principal
amount of all Cash Collateralized Term Loans; provided, that solely for purposes
of this definition Hybrid Securities shall constitute Indebtedness only to the
extent, if any, that the amount thereof that appears on a consolidated balance
sheet of the Borrower and the Consolidated Subsidiaries exceeds 15% of
Consolidated Capitalization.

 

6



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Indebtedness on such day to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such day.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and the Consolidated Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, that Consolidated Net Income shall not
include (a) extraordinary gains or extraordinary losses, (b) net gains and
losses in respect of disposition of assets other than in the ordinary course of
business, (c) gains or losses attributable to write-ups or write-downs of
assets, including mark-to-market gains or losses with respect to Swap Contracts;
provided that such Swap Contracts (i) were entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, Investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view” and (ii) do not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party, and (d) the cumulative effect of a change in accounting
principles, all as reported in the Borrower’s consolidated statement(s) of
income for the relevant period(s) prepared in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any date, the total amount of
consolidated assets of the Borrower and the Consolidated Subsidiaries after
deducting therefrom the value (net of any applicable reserves) of all goodwill,
trade names, trademarks, patents and other like intangible assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the Borrower and the Consolidated Subsidiaries for the most recently
completed fiscal quarter, in accordance with GAAP.

“Consolidated Subsidiaries” means each Restricted Subsidiary of the Borrower.

“Contribution Agreement” means that certain Contribution Agreement dated as of
August 5, 2013 between the Ultimate Parent and the Borrower, as such agreement
may be amended, amended and restated, supplemented or otherwise modified in a
manner not materially adverse to the Lenders unless the consent of the Joint
Lead Arrangers is obtained, such consent not to be unreasonably withheld,
delayed or conditioned.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Term
Loans of one Type into Term Loans of the other Type pursuant to Section 2.07 or
2.08.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, at any time, any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund all or
any portion of its Term Loans or (ii) pay over to any Lender Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including any particular
Default, if

 

7



--------------------------------------------------------------------------------

applicable) has not been satisfied, (b) has notified the Borrower or any Lender
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including any particular Default, if applicable) to
funding a Term Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Agent or the Borrower, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Term Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Agent or the Borrower’s receipt of
such certification in form and substance satisfactory to it, the Agent and the
Borrower, or (d) has, or has a Lender Parent that has, become the subject of a
Bankruptcy Event. Any determination by the Agent that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“Drop-Down Acquisition” means any Acquisition by the Borrower or one or more of
its Subsidiaries of property or assets (including Equity Securities of any
Person but excluding capital expenditures or acquisitions of inventory or
supplies in the ordinary course of business) from the Ultimate Parent or any of
its Subsidiaries or Affiliates (other than the Borrower or any of its
Subsidiaries).

“Effective Date” has the meaning specified in Section 3.01.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, in each case, relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

8



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, would (at the applicable time) be deemed as a single
employer under Section 414 of the Internal Revenue Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Borrowing, (a) the rate appearing on Reuters Page
LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of Reuters, as reasonably
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, divided by (b) one minus the
Eurodollar Rate Reserve Percentage. In the event that the rate described in
clause (a) of the preceding sentence is not so available at such time for any
reason, then the rate for purposes of clause (a) of the preceding sentence for
such Interest Period shall be the rate per annum at which deposits in dollars
are offered to the Agent in the London interbank market at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period in an amount approximately equal to the principal amount of the Term Loan
of the Agent (in its capacity as a Lender) to which such Interest Period is to
apply and for a period of time comparable to such Interest Period. If the Agent
does not furnish a timely rate quotation for purposes of the immediately
preceding sentence, the provisions of Section 2.07(a) shall apply.
Notwithstanding the foregoing, if the rate for the purposes of clause (a) of the
first sentence of this definition shall be below zero, such rate will be deemed
to be zero.

 

9



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Term Loan that bears interest as provided in
Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Loans is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code. For the avoidance of doubt, Section 1.04(f) shall not apply for purposes
of this definition.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means (i) the Administrative Agent Fee Letter and (ii) that
certain letter agreement from Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and BTMU to the Borrower, dated September 24, 2013,
as the same may be amended, supplemented or replaced from time to time.

“First Closing Transactions” has the meaning given to such term in the
Contribution Agreement.

“Fitch” means Fitch, Inc.

“Foreign Lender” has the meaning specified in Section 2.15(g).

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means Spectra Energy Partners (DE) GP, LP, a Delaware limited
partnership.

 

10



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower or any Consolidated Subsidiary, or any business trusts, limited
liability companies, limited partnerships or similar entities (i) substantially
all of the common equity, general partner or similar interests of which are
owned (either directly or indirectly through one or more wholly owned
Subsidiaries) at all times by the Borrower or any of the Consolidated
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of the Borrower or a
Consolidated Subsidiary, and (B) payments made from time to time on the
subordinated debt.

“Increasing Lender” has the meaning specified in Section 2.05(d)(i).

“Incremental Term Loans” has the meaning assigned to such term in the Revolving
Credit Agreement as in effect on the date hereof.

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired, (d) all
indebtedness under leases which shall have been or should be, in accordance with
GAAP as in effect on the Effective Date, recorded as capital leases in respect
of which such Person is liable as lessee, (e) the face amount of all outstanding
letters of credit issued for the account of such Person that support obligations
that constitute Indebtedness (provided that the amount of such letter of credit
included in Indebtedness shall not exceed the amount of the Indebtedness being
supported) and, without duplication, the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person, (f) indebtedness
secured by any Lien on property or assets of such Person, whether or not assumed
(but in any event not exceeding the fair market value of the property or asset),
(g) all direct guarantees of Indebtedness referred to above of another Person,
(h) all amounts payable in connection with Hybrid Securities or mandatory
redemptions or repurchases of preferred stock or member interests or other
preferred or priority Equity Securities, and (i) any obligations of such Person
(in the nature of principal or interest) in respect of acceptances or similar
obligations issued or created for the account of such Person. Furthermore, for
purposes of the foregoing clauses (a) through (i), Indebtedness of the Borrower
shall be adjusted with respect to Indebtedness of non-wholly-owned Consolidated
Subsidiaries with no recourse to the Borrower or any wholly-owned Consolidated
Subsidiary thereof, to the extent not already excluded from Indebtedness, to
reflect the Borrower’s pro rata ownership interest therein.

“Indemnified Costs” has the meaning specified in Section 7.05.

 

11



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Ineligible Assignee” has the meaning specified in Section 8.07(a).

“Information” has the meaning specified in Section 8.13(a).

“Initial Commitment” has the meaning specified in Section 2.01.

“Initial Lenders” has the meaning set forth in the introductory paragraph to
this Agreement.

“Interest Period” means, for each Eurodollar Rate Loan comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate Loan
or the date of the Conversion of any Base Rate Loan into such Eurodollar Rate
Loan and ending on the last day of the period selected by the Borrower pursuant
to the provisions below and, thereafter, with respect to Eurodollar Rate Loans,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months (or, with the consent of each
Lender, such other periods), as the Borrower may, upon notice received by the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the first day of such Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the Maturity
Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Equity Securities of another Person, (b) an Acquisition or
(c) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person.

 

12



--------------------------------------------------------------------------------

“Investment Grade Status” exists as to the Borrower at any date if on such date
the Applicable Margin is then based on Level 1, 2, 3, 4 or 5, as set forth under
the caption “Level” in the definition of “Applicable Margin”.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Judgment Currency” has the meaning assigned to such term in Section 8.14(b).

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Agent or any Lender.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to an Accession Agreement or an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the legality, validity or enforceability
of this Agreement or any Note.

“Material Plan” has the meaning specified in Section 6.01(h).

“Material Restricted Subsidiary” means at any time any Restricted Subsidiary
that is a Material Subsidiary.

“Material Subsidiary” means at any time any Subsidiary that is a significant
subsidiary (as such term is defined on the Effective Date in Regulation S-X of
the Securities and Exchange Commission (17 CFR 210.1-02(w)), but treating all
references to the “registrant” therein as references to the Borrower.

“Maturity Date” shall mean the earlier of (a) November 1, 2018 and (b) the date
on which the principal amount of all outstanding Term Loans has been declared or
automatically has become due and payable (whether by acceleration or otherwise
pursuant to Section 2.05 or 6.01).

 

13



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 8.01, and that has been consented to by
the Required Lenders.

“Note” means a promissory note of the Borrower payable to any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Term Loans made
by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant” has the meaning specified in Section 8.07(e).

“Participant Register” has the meaning specified in Section 8.07(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Acquisitions” means any Acquisition by the Borrower or any Restricted
Subsidiary, so long as (i) no Default or Event of Default is in existence or
would be created thereby, (ii) the Person or assets being acquired are engaged
or used (or intended to be used), as applicable, primarily in the midstream
energy business, (iii) such Acquisition has been approved by the Board of
Directors or similar governing body of the target of such Acquisition (if
required or applicable) and (iv) immediately after giving effect to such
acquisition, the Borrower is in compliance with Section 5.11(a) on a pro forma
basis.

“Permitted Cash Collateral” means (a) Cash Collateral and (b) such other
short-term, highly liquid Investments and other debt instruments and debt
securities that are both (i) readily convertible to known amounts of cash and
(ii) so near their maturity that they present insignificant risk of decreases in
value because of changes in interest rates.

“Permitted Drop-Down Acquisition” means any Drop-Down Acquisition approved by
the Conflicts Committee after the Effective Date, provided that all such
Drop-Down Acquisitions, taken in the aggregate and not individually, are on
terms and conditions reasonably fair in all material respects to the Borrower
and its Restricted Subsidiaries in the good faith judgment of the Conflicts
Committee.

 

14



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means at any time an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 430 (or predecessor statute thereto) of
the Internal Revenue Code, and (a) is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions, and (b) to which a member of
the ERISA Group (i) is then making or accruing an obligation to make
contributions or (ii) has within the preceding five plan years made
contributions or accrued an obligation to make such contributions.

“Prime Rate” means the rate of interest publicly announced by BTMU in New York
City from time to time as its prime rate. Each change in the Prime Rate shall be
effective from and including the day such change is publicly announced.

“Pro Rata Share” means, with respect to any Lender at any time, a percentage,
the numerator of which shall be such Lender’s outstanding Term Loans at such
time (or if there shall exist any undrawn Commitment of such Lender at such
time, the sum of (x) the aggregate principal amount of such Lender’s Term Loans
outstanding at such time and (y) such Lender’s undrawn Commitments that have not
been terminated), and the denominator of which shall be the aggregate principal
amount of all the Term Loans of all of the Lenders outstanding at such time (or
if there shall exist any undrawn Commitments of the Lenders at such time, the
sum of (x) the aggregate principal amount of all Lenders’ Term Loans outstanding
at such time and (y) the aggregate undrawn Commitments of all of the Lenders
that have not been terminated); provided that in the case of Section 2.19 when a
Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by Fitch, S&P or Moody’s, as the case may be, for all
non-credit enhanced long-term senior unsecured debt issued by the Borrower. If
only one Public Debt Rating is available, such available Public Debt Rating will
govern. If at any time there is more than one Public Debt Rating and such Public
Debt Ratings are different (i) if three Public Debt Ratings are available,
either (a) the majority Public Debt Rating will govern, if two Public Debt
Ratings are the same, or (b) the middle Public Debt Rating will govern, if all
three Public Debt Ratings differ, and (ii) if only two Public Debt Ratings are
available, the higher Public Debt Rating will govern, unless there is more than
one level between the Public Debt Ratings and then the level one below the
higher Public Debt Rating (lower pricing) will apply. If any rating established
or deemed to have been established by Fitch, S&P or Moody’s shall be changed
(other than as a result of a change in the rating system of Fitch, Moody’s or
S&P), such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change.

 

15



--------------------------------------------------------------------------------

If the rating system of Fitch, S&P or Moody’s shall change, the Borrower and the
Lenders shall negotiate in good faith to amend this definition of “Public Debt
Rating” to reflect such changed rating system and, pending the effectiveness of
any such amendment, the Applicable Margin shall be determined by reference to
the Public Debt Rating most recently in effect prior to such change.

If the Borrower shall at any time fail to have in effect a Public Debt Rating,
the Borrower shall seek and obtain, within thirty (30) days after the Public
Debt Ratings first cease to be in effect, a corporate credit rating or a bank
loan rating from Fitch, S&P and/or Moody’s (or, if neither Fitch, S&P nor
Moody’s issues such types of ratings or ratings comparable thereto, from another
nationally recognized rating agency approved by each of the Borrower and the
Agent), and from and after the date on which such corporate credit rating or
bank loan rating is obtained until such time (if any) that a Public Debt Rating
becomes effective again, the Applicable Margin shall be based on such corporate
credit or bank loan rating or ratings in the same manner as provided herein with
respect to the Public Debt Ratings (with Level 6 being the Applicable Margin in
effect from the time the Public Debt Ratings cease to be in effect until the
earlier of (x) the date on which any such corporate credit rating or bank loan
rating is obtained and (y) the date on which a Public Debt Rating becomes
effective again).

“Qualified Acquisition” means a Permitted Acquisition, the aggregate purchase
price for which, when combined with the aggregate purchase price for all other
Permitted Acquisitions in any rolling 12-month period, is greater than or equal
to $25,000,000.

“Qualified Project” means the construction or expansion of any capital project
of the Borrower, any of the Consolidated Subsidiaries, or any subsidiary of the
Borrower that is not a Consolidated Subsidiary (including any Unrestricted
Subsidiary), the aggregate capital cost of which exceeds $10,000,000.

“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:

(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount to be approved by the Agent as the projected Consolidated EBITDA of
the Borrower and the Consolidated Subsidiaries attributable to such Qualified
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Qualified Project (such amount to be determined based on
customer contracts relating to such Qualified Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other
reasonable factors deemed appropriate by Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and the
Consolidated Subsidiaries for the fiscal quarter in which construction of such
Qualified Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Qualified Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries
attributable to such Qualified Project following such Commercial Operation
Date); provided that if the actual Commercial Operation Date does not occur by
the scheduled Commercial Operation Date, then the foregoing amount shall be
reduced,

 

16



--------------------------------------------------------------------------------

for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its actual Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

(b) thereafter, actual Consolidated EBITDA of Borrower and the Consolidated
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by Agent pursuant
to clause (a) above as the projected Consolidated EBITDA of the Borrower and the
Consolidated Subsidiaries attributable to such Qualified Project for the fiscal
quarters constituting the balance of the four full fiscal quarter period
following such Commercial Operation Date; provided, in the event the actual
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries
attributable to such Qualified Project for any full fiscal quarter after the
Commercial Operation Date shall materially differ from the projected
Consolidated EBITDA approved by Agent pursuant to clause (a) above for such
fiscal quarter, the projected Consolidated EBITDA of the Borrower and the
Consolidated Subsidiaries attributable to such Qualified Project for any
remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Agent, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and the Consolidated Subsidiaries
for such fiscal quarters.

Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Qualified Project unless: (A) not later than 30 days prior to the
delivery of any certificate required by the terms and provisions of
Section 5.01(c) to the extent Qualified Project EBITDA Adjustments will be made
to Consolidated EBITDA in determining compliance with Section 5.11(a), the
Borrower shall have delivered to the Agent written pro forma projections of
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries
attributable to such Qualified Project and (B) prior to the date such
certificate is required to be delivered, the Agent shall have approved (such
approval not to be unreasonably withheld) such projections and shall have
received such other information and documentation as the Agent may reasonably
request, all in form and substance reasonably satisfactory to the Agent,
(ii) Qualified Project EBITDA Adjustments may also be made with respect to any
Qualified Project of any subsidiary of the Borrower that is not a Consolidated
Subsidiary (including any Unrestricted Subsidiary); provided that (x) any such
Qualified Project EBITDA Adjustments shall be determined in the manner set forth
above for the Consolidated Subsidiaries, but based solely upon the projected
(prior to the Commercial Operation Date) and actual (on and after the Commercial
Operation Date) cash dividends projected to be received or actually received by
the Borrower from such subsidiary and (y) such subsidiary is financing such
Qualified Project with funds from the Borrower and its Consolidated Subsidiaries
(to the extent of the Borrower’s pro rata ownership interest in such
subsidiary), and the Agent has received a certificate from the Borrower to such
effect, including such other information and documentation as the Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Agent, and (iii) the aggregate amount of all Qualified Project EBITDA
Adjustments during any period shall be limited to 20% of the total actual
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries for such
period (which total actual Consolidated EBITDA shall be determined without
including any Qualified Project EBITDA Adjustments).

 

17



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 8.07(d).

“Required Lenders” means at any time Lenders holding more than 50% of the
aggregate outstanding Term Loans at such time (or if any portion of the
Commitments are undrawn, Lenders holding more than 50% of the sum of the
aggregate outstanding Term Loans and aggregate undrawn Commitments); provided,
however, that to the extent any Lender is a Defaulting Lender, such Defaulting
Lender and all of its Term Loans and Commitments, as applicable, shall be
excluded for purposes of determining Required Lenders.

“Restricted Subsidiary” means all Subsidiaries of the Borrower other than
Unrestricted Subsidiaries.

“Revolving Credit Agreement” means the Amended and Restated Credit Agreement
dated as of the date hereof, among the Borrower, the lenders and issuing banks
party thereto and Citibank, N.A., as administrative agent.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Super-Majority Lenders” means at any time Lenders holding more than 66-2/3% of
the aggregate outstanding Term Loans at such time (or if any of the Commitments
are undrawn, Lenders holding more than 66-2/3% of the sum of the aggregate
outstanding Term Loans and aggregate undrawn Commitments).

“Swap Contract” means, to the extent entered into on a fair market value basis
at the time of entry, (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement

 

18



--------------------------------------------------------------------------------

“Syndication Agent” means Bank of America, N.A.

“Taxes” has the meaning specified in Section 2.15(a).

“Term Loan” has the meaning specified in Section 2.01.

“Term Loan Borrowing” means each Borrowing, other than a Conversion of Term
Loans or a continuation of Eurodollar Rate Loans.

“Type” when used in reference to a Term Loan or Borrowing, refers to whether the
rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Base Rate.

“Ultimate General Partner” means Spectra Energy Partners GP, LLC, a Delaware
limited liability company.

“Ultimate Parent” means Spectra Energy Corp, a Delaware corporation.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan.

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Board of
Directors or similar governing body of the Ultimate General Partner (in its
capacity as the general partner of the General Partner, in its capacity as
general partner of the Borrower) as an Unrestricted Subsidiary pursuant to
Section 5.12 subsequent to the date hereof and (b) any Subsidiary of an
Unrestricted Subsidiary.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Borrower and the Agent.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to be applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Restricted Subsidiaries delivered to the
Lenders any provision hereof to eliminate the effect of any change occurring
after the date hereof in GAAP or in the application thereof on the operation of
such provision, or if the Agent notifies

 

19



--------------------------------------------------------------------------------

the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose, regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

SECTION 1.04. Terms Generally. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) references to any statute or regulatory provision shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulatory provision.

ARTICLE II

TERM LOANS

SECTION 2.01. Term Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make loans (each, a “Term Loan”) to the
Borrower (a) on the Effective Date, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I attached
hereto (such Lender’s “Initial Commitment”) or (b) from time to time after the
Effective Date, in an aggregate principal amount not to exceed the amount set
forth in any Accession Agreement entered into by such Lender or, if such Lender
has entered into any Assignment and Acceptance, set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(d), as such amount may
be reduced or increased pursuant to Section 2.05 (such Lender’s “Commitment”).
Each Borrowing shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and shall consist of Term Loans of the
same Type made on the same day by the Lenders ratably according to their
respective Commitments. The Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Rate Loans or a combination thereof, at the Borrower’s
option. Amounts repaid or prepaid in respect of the Term Loans may not be
reborrowed.

 

20



--------------------------------------------------------------------------------

SECTION 2.02. Making the Term Loans.

(a) Notice of Borrowing. Each Term Loan Borrowing shall be made on notice, given
not later than 12:00 P.M. (New York City time) on the third Business Day prior
to the date of the proposed Term Loan Borrowing in the case of a Term Loan
Borrowing consisting of Eurodollar Rate Loans, or on the date of the proposed
Term Loan Borrowing in the case of a Term Loan Borrowing consisting of Base Rate
Loans, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof. Each such notice by the Borrower of a Term Loan Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed by the Borrower
immediately in writing, by facsimile or an email with an attached .pdf of the
Notice of Borrowing in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Term Loan Borrowing, (ii) Type of Term
Loan comprising such Term Loan Borrowing, (iii) aggregate amount of such Term
Loan Borrowing, and (iv) in the case of a Term Loan Borrowing consisting of
Eurodollar Rate Loans, initial Interest Period for each such Term Loan. Each
Lender shall, before 2:00 P.M. (New York City time) on the date of such Term
Loan Borrowing, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s Pro Rata
Share of such Term Loan Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower at the Agent’s address
referred to in Section 8.02.

(b) Certain Limitations. Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Loans for any
Borrowing if the obligation of the Lenders to make Eurodollar Rate Loans shall
then be suspended pursuant to Section 2.07 or 2.13, and (ii) the Eurodollar Rate
Loans may not be outstanding as part of more than ten separate Borrowings.

(c) Indemnity for Failure to Satisfy Conditions. Each Notice of Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Loans, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (other than loss of anticipated profits), cost or expense incurred by
such Lender by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund the Term Loan to be made by such Lender as
part of such Borrowing when such Term Loan, as a result of such failure, is not
made on such date.

(d) Agent’s Right to Reimbursement with Interest. Unless the Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Agent such Lender’s Pro Rata Share of such
Borrowing, the Agent may assume that such Lender has made such Pro Rata Share
available to the Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the

 

21



--------------------------------------------------------------------------------

extent that such Lender shall not have so made such Pro Rata Share available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available by the Agent to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Term Loans
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate. If such Lender shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Term Loan as part of such
Borrowing for purposes of this Agreement. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Agent or the Borrower may have against any Lender as a
result of a default hereunder by such Lender.

(e) Each Lender Individually Responsible. The failure of any Lender to make the
Term Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Term Loan on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Term Loan to be made by such other Lender on the date of any
Borrowing.

SECTION 2.03. [Intentionally Omitted]

SECTION 2.04. Fees. The Borrower shall pay to the Agent for its own account the
fees specified in the Administrative Agent Fee Letter.

SECTION 2.05. Termination, Reduction and Increase of Commitments.

(a) Mandatory Termination. Unless previously terminated, the Commitments shall
be reduced upon the making of each Term Loan pursuant to Section 2.01 by an
amount equal to the amount of such Term Loan. If the Initial Commitments are not
been utilized in full as a result of Term Loan Borrowings made on the Effective
Date, the remaining Initial Commitments shall terminate on the Effective Date,
immediately after giving effect to such Term Loan Borrowings.

(b) Optional Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the then unused Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is at least $10,000,000
and integral multiples of $1,000,000 in excess thereof and (ii) any partial
reduction shall apply to reduce proportionately and permanently the Commitment
of each Lender.

(c) Notice of Termination or Reduction. The Borrower shall notify the Agent of
any election to terminate or reduce the Commitments under Section 2.05(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.05(c) shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably (based upon their Pro Rata Shares)
among the Lenders in accordance with their respective Commitments.

 

22



--------------------------------------------------------------------------------

(d) Aggregate Commitment Increases.

(i) The Borrower may on one or more occasions occurring on or after the
Effective Date, without the consent of the Lenders, and by written notice to the
Agent, executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section 2.05(d) being called an
“Increasing Lender”), which may include any Lender, cause new Commitments to be
extended by the Increasing Lenders (any such extension or increase, a
“Commitment Increase”), in an amount for each Increasing Lender (which shall not
be less than $5,000,000) set forth in such notice; provided that any Lender
approached to provide all or a portion of the new Commitments may elect or
decline, in its sole discretion, to provide such new Commitment; provided,
further, that (i) at no time shall the aggregate amount of (x) undrawn
Commitment Increases effected pursuant to this Section 2.05(d) plus (y) drawn
Commitments (including the drawn amount of any Commitment Increase), exceed
$600,000,000 and (ii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the Agent
a duly executed accession agreement in a form satisfactory to the Agent and the
Borrower (an “Accession Agreement”). New Commitments shall become effective on
the date specified in the applicable notices delivered pursuant to this
Section 2.05(d); provided that the other conditions set forth in this
Section 2.05(d) have been satisfied. Upon the effectiveness of any Accession
Agreement to which any Increasing Lender is a party, (i) such Increasing Lender
shall thereafter be deemed to be a party to this Agreement and shall be entitled
to all rights, benefits and privileges accorded a Lender hereunder and subject
to all obligations of a Lender hereunder and (ii) the Commitments shall be
deemed to have been amended to reflect the Commitment of such Increasing Lender
as provided in such Accession Agreement. Upon the effectiveness of any increase
pursuant to this Section 2.05(d) in the Commitment of a Lender already a party
hereto, the Commitments shall be deemed to have been amended to reflect the new
Commitment of such Lender.

(ii) Each of the parties hereto hereby agrees that the Agent may take any and
all actions as may be reasonably necessary to ensure that all Term Loans made
pursuant to a Commitment Increase, when originally made, are included in each
Borrowing of outstanding Term Loans on a pro rata basis. The Borrower agrees
that Section 2.11 shall apply to any Conversion of Eurodollar Rate Loans to Base
Rate Loans reasonably required by the Agent to effect the foregoing.

(iii) The Term Loans made pursuant to a Commitment Increase shall be subject to
Section 2.01 in all respects and shall constitute “Term Loans” as defined
thereunder and shall have terms and conditions identical to the Term Loans
hereunder (other than with respect to any undrawn commitment fees separately
agreed with the Increasing Lenders with respect to the applicable Commitment
Increase).

 

23



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, no increase in the Commitments shall become
effective under this Section 2.05(d), and no Borrowing shall be made pursuant to
a Commitment Increase, unless, on the date of such increase, each of the
conditions set forth below shall be satisfied:

 

  a the representations and warranties contained in Section 4.01 are correct in
all material respects (except for those representations and warranties qualified
by “materiality,” “Material Adverse Effect” or a like qualification, which shall
be correct in all respects) on the date of such increase, before and after
giving effect to such increase and the application of the proceeds thereof, as
though made on and as of such date (except for those representations and
warranties that specifically relate to a prior date, which shall have been
correct on such prior date);

 

  b no event has occurred and is continuing, or would result from such increase
or from the application of the proceeds therefrom, that constitutes a Default or
an Event of Default; and

 

  c and the Agent shall have received a certificate to that effect dated such
date and executed by the Chief Financial Officer or the Treasurer of the
Borrower.

SECTION 2.06. Interest on Term Loans.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Term Loan owing to each Lender from the date of such Term Loan
until such principal amount shall be paid in full, at the following rates per
annum:

(i) Base Rate Loans. During such periods as such Term Loan is a Base Rate Loan,
a rate per annum equal at all times to the sum of (x) the Base Rate in effect
from time to time plus (y) the Applicable Margin in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December during such periods and on the date such Base Rate Loan shall be
Converted or paid in full.

(ii) Eurodollar Rate Loans. During such periods as such Term Loan is a
Eurodollar Rate Loan, a rate per annum equal at all times during each Interest
Period for such Term Loan to the sum of (x) the Eurodollar Rate for such
Interest Period for such Term Loan plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period, and on the date such Eurodollar Rate Loan shall be Converted or
paid in full.

(b) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Term Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to (i) in the case of overdue principal of any Term Loan, 2% plus the rate
otherwise applicable to such Term Loan as provided in Section 2.06(a) or (ii) in
the case of any overdue interest, fees and other amounts, 2% plus the rate
applicable to Base Rate Loans as provided in clause (a)(i) of this Section.

 

24



--------------------------------------------------------------------------------

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Agent shall give notice to the
Borrower and Lenders of the applicable Interest Period and the applicable
interest rate determined by the Agent for purposes of clause (a)(i) or (a)(ii)
above.

SECTION 2.07. Interest Rate Determination.

(a) Eurodollar Rate Inadequate. If, with respect to any Eurodollar Rate Loans,
the Super-Majority Lenders notify the Agent that the Eurodollar Rate for any
Interest Period for such Term Loans will not adequately reflect the cost to such
Super-Majority Lenders of making, funding or maintaining their respective
Eurodollar Rate Loans for such Interest Period, the Agent shall forthwith so
notify the Borrower and the Lenders, whereupon (i) each Eurodollar Rate Loan
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Loan, and (ii) the obligation of the Lenders
to make, or to Convert Term Loans into, Eurodollar Rate Loans shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

(b) Failure of Borrower to Select Type or Interest Period. If the Borrower fails
to specify a Type of Term Loan in a Notice of Borrowing, or if the Borrower
fails to give a timely notice requesting a Conversion to or continuation of any
Eurodollar Rate Loan, then the applicable Term Loans shall be made as, or
Converted to, Base Rate Loans. Any such automatic Conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower shall fail to
select the duration of any Interest Period for any Eurodollar Rate Loans in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Agent will forthwith so notify the Borrower and the Lenders
and such Term Loans will automatically, on the last day of the then existing
Interest Period therefor, be deemed to be Eurodollar Rate Loans with a one-month
Interest Period.

(c) Conversion Due to Event of Default. Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Loan and (ii) the obligation of the Lenders to make, or
to Convert Term Loans into, Eurodollar Rate Loans shall be suspended.

SECTION 2.08. Optional Conversion of Term Loans. The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 P.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion or continuation with respect to Conversions or continuations into
Eurodollar Rate Loans and on the date of the proposed Conversion with respect to
conversions into Base Rate Loans and subject to the provisions of Sections 2.07
and 2.13, Convert or continue all Term Loans of one Type comprising the same

 

25



--------------------------------------------------------------------------------

Borrowing into Term Loans of the other (or for continuations, same) Type;
provided, however, that any Conversion of Eurodollar Rate Loans into Base Rate
Loans shall be made only on the last day of an Interest Period for such
Eurodollar Rate Loans, any Conversion of Base Rate Loans into Eurodollar Rate
Loans shall be in an amount not less than the minimum amount specified in
Section 2.01, and no Conversion or continuation of any Term Loans shall result
in more separate Borrowings than permitted under Section 2.02(b). Each such
notice of a Conversion or continuation shall, within the restrictions specified
above, specify (i) the date of such Conversion or continuation, (ii) the Term
Loans to be Converted or continued, and (iii) if such Conversion or continuation
is into Eurodollar Rate Loans, the duration of the initial Interest Period for
each such Eurodollar Rate Loan. Each notice of Conversion or continuation shall
be irrevocable and binding on the Borrower.

SECTION 2.09. Repayment of Term Loans. On the Maturity Date, the Borrower shall
repay to the Agent for the ratable account of the Lenders the aggregate
principal amount of all Term Loans then outstanding, together with accrued
interest thereon to the date of payment.

SECTION 2.10. Optional Prepayments of Term Loans. The Borrower may, upon at
least two Business Days’ notice (in the case of Eurodollar Rate Loans) or upon
notice (in the case of Base Rate Loans) given on the date of such prepayment, in
each case received not later than 12:00 P.M. (New York City time) on such date
to the Agent stating the proposed date and aggregate principal amount of the
prepayment, which notice shall be irrevocable, and if such notice is given the
Borrower shall, prepay for the ratable account of the Lenders, in whole or in
part, the outstanding principal amount of the Term Loans comprising part of the
same Borrowing(s), together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, that a notice of prepayment of all
outstanding Term Loans may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied; provided further, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Loan, the Borrower shall
be obligated to reimburse the Lenders in respect thereof pursuant to
Section 2.11.

SECTION 2.11. Funding Losses. If the Borrower makes any payment of principal
with respect to any Eurodollar Rate Loan or any Eurodollar Rate Loan is
Converted to a Base Rate Loan or continued as a Eurodollar Rate Loan for a new
Interest Period (pursuant to Article II or VI or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if the Borrower
fails (for a reason other than the failure of a Lender to make a Term Loan) to
borrow, prepay (except as otherwise permitted hereunder), Convert or continue
any Eurodollar Rate Loan after notice has been given to any Lender in accordance
with Section 2.02(a), 2.08 or 2.10 or pursuant to the terms of the definition of
“Interest Period,” the Borrower shall reimburse each Lender within 15 days after
demand for any resulting loss or expense incurred by it (or by an existing or
prospective participant in the related Term Loan), including (without
limitation) any actual loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of anticipated profits and
margin for the period after any such payment or Conversion or failure to borrow,
prepay, Convert or continue; provided that such Lender shall have delivered to
the Borrower a certificate setting forth in reasonable detail the calculation of
the amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

 

26



--------------------------------------------------------------------------------

SECTION 2.12. Increased Costs.

(a) General. If, due to any Change in Law, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of any
taxes described in Section 2.15(a)(i) or (ii)), then the Borrower shall from
time to time, upon written notice and written demand by such Lender (with a copy
of such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost,
such increased cost to be determined by such Lender using its customary methods
therefor (and, if such Lender uses from time to time more than one such method,
the method chosen for application hereunder shall be that method which most
accurately determines such increased cost); provided that no such amount shall
be payable with respect to any period commencing more than 150 days prior to the
date such Lender first notifies the Borrower of its intention to demand
compensation hereunder. A certificate as to the amount of such increased cost
(demonstrating in reasonable detail, the calculations used by such Lender to
determine such estimated increased cost), submitted to the Borrower and the
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

(b) Capital Adequacy. If any Lender reasonably determines that any Change in Law
affecting such Lender or any corporation controlling such Lender, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or the capital of any
corporation controlling such Lender, if any, as a consequence of this Agreement,
such Lender’s Commitment hereunder or the Term Loans made by such Lender, to a
level below that which such Lender or any corporation controlling such Lender
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of any corporation controlling such Lender
with respect to capital or liquidity requirements) then, upon written notice and
written demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time, additional amounts sufficient to compensate such Lender or such
corporation for any reduction suffered in light of such circumstances; provided
that no such amount shall be payable with respect to any period commencing more
than 150 days prior to the date such Lender first notifies the Borrower of its
intention to demand compensation hereunder. A certificate as to such amounts
(demonstrating in reasonable detail, the calculations used by such Lender to
determine such estimated increased cost) submitted to the Borrower and the Agent
by such Lender shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Loans or to fund or maintain Eurodollar Rate Loans
hereunder, (a) each Eurodollar Rate Loan of such Lender will automatically, upon
such demand, Convert into a Base Rate Loan, and (b) the obligation of such
Lender to make Eurodollar Rate Loans or to Convert Term Loans into Eurodollar
Rate Loans shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

 

27



--------------------------------------------------------------------------------

SECTION 2.14. Payments and Computations.

(a) General Provisions. The Borrower shall make each payment hereunder and under
the Notes, irrespective of any right of counterclaim or set-off, not later than
2:00 P.M. (New York City time) on the day when due in dollars to the Agent at
the Agent’s Account in same day funds. The Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest or
undrawn commitment fees ratably, based upon the Lenders’ respective Pro Rata
Shares (other than amounts payable pursuant to Section 2.02(c), 2.05(d), 2.11,
2.12, 2.15 or 8.04(b)), to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Acceptance,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignor thereunder for amounts that
have accrued to but excluding the effective date of such assignment, and to the
Lender assignee for amounts that have accrued from and after the effective date
of such assignment.

(b) Basis of Calculation. All computations of interest based on the Base Rate
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be, and all other computations of interest and fees shall be made by
the Agent on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Payments Due on Non-Business Days. Whenever any payment hereunder or under
the Notes shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
undrawn commitment fee, as the case may be; provided, however, that, if such
extension would cause (i) any payment to be made after the Maturity Date or
(ii) payment of interest on or principal of Eurodollar Rate Loans to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

(d) Agent Entitled to Assume Payments Made. Unless the Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Agent may assume that the Borrower has made such payment in full to the Agent on
such date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Rate.

 

28



--------------------------------------------------------------------------------

(e) Order of Application. If at any time insufficient funds are received by and
available to the Agent to pay fully all amounts of principal, interest, fees,
indemnities, expenses and other amounts then due hereunder, such funds shall be
applied (i) first, towards payment of fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent)
payable pursuant to this Agreement to the Agent in its capacity as such,
(ii) second, towards payment of fees, indemnities and other amounts (other than
principal and interest) payable pursuant to this Agreement to the Lenders,
ratably among them in proportion to the respective amounts described in this
clause second payable to them, (iii) third, towards payment of interest then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest then due to such parties, and (iv) fourth, towards payment
of principal of the Term Loans then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(f) Application of Funds to Lender’s Obligations. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.02(d), 2.05(d)
or 2.14(d), then the Agent may, in its discretion notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by it for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold such
amounts in a segregated account over which the Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Agent in its discretion.

SECTION 2.15. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower to
or for the account of any Lender, the Agent or any other Person hereunder or
under the Notes or any other documents to be delivered hereunder shall be made,
in accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender, the
Agent or such other Person, (i) taxes imposed on (or measured by) its overall
net income, net profits or net worth, and franchise or similar taxes, by the
United States of America or by the jurisdiction under the laws of which such
Lender, the Agent or such other Person (as the case may be) is organized or is
otherwise doing business, or any political subdivision thereof and, in the case
of each Lender, taxes imposed on (or measured by), in whole or in part, its
overall net income, net profits or net worth, and franchise or similar taxes, by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (including, without limitation, any withholding of taxes
described in this Section 2.15(a)(i) that is treated under applicable law as a
prepayment of taxes), (ii) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction in which such
Person is located, (iii) any taxes imposed as a result of such Person’s willful
misconduct, (iv) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. withholding tax that is

 

29



--------------------------------------------------------------------------------

imposed on amounts payable to such Lender by any law in effect at the time such
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to this Section 2.15(a), (v) any U.S. federal
withholding taxes imposed under FATCA, (vi) in the case of an Agent, any U.S.
withholding tax that is imposed on amounts payable to such Agent by any law in
effect at the time such Agent becomes a party to this Agreement solely as a
result of such Agent being organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia, (vii) taxes
attributable to its failure to comply with Section 2.15(f), (g), (i) or (j) and
(viii) any interest, penalties or additions to tax imposed on any taxes
described in Sections 2.15(a)(i), (ii), (iii), (iv) or (v) (all such taxes,
levies, imposts, deductions, charges or withholdings and liabilities with
respect thereto not excluded under Section 2.15(a)(i), (ii), (iii), (iv), (v),
(vi), (vii) or (viii) in respect of payments hereunder or under the Notes or any
other documents to be delivered hereunder being hereinafter referred to as
“Taxes”); provided that, if any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires a Withholding Agent to
deduct any taxes, levies, imposts, deductions, charges or withholdings, or any
liabilities with respect thereto, from or in respect of any sum payable by or on
account of any obligation of the Borrower hereunder or under any Note or any
other documents to be delivered hereunder to or for the account of any Lender or
the Agent, (i) the applicable Withholding Agent shall be entitled to make such
deduction and shall timely pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (ii) to the
extent such deduction is for Taxes or Other Taxes (as hereinafter defined), the
sum payable by the Borrower shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.15) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions for Taxes or Other Taxes been made.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, excluding,
however, such taxes imposed with respect to an assignment following the primary
syndication (other than an assignment that occurs as a result of the Borrower’s
request pursuant to Section 2.18) that would not have been imposed but for a
present or former connection between any Lender and the jurisdiction imposing
such taxes (other than solely on account of the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder) (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount, without duplication, of Taxes or Other Taxes
(including, without limitation, Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties and interest) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor and provides
appropriate computational and, to the extent available, documentary support.

 

30



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Taxes or Other Taxes pursuant to
this Section 2.15, the Borrower shall furnish to the Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing such payment to the extent that such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Agent.

(e) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for any taxes, levies, imposts, deductions, charges or withholdings
imposed by any governmental authority that are attributable to such Lender and
that are payable or paid by the Agent in connection with this Agreement or any
Note or any other documents to be delivered hereunder, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto (but
only to the extent that the Borrower has not already indemnified the Agent for
such taxes and other liabilities and without limiting the obligation of the
Borrower to do so), whether or not such taxes or other liabilities were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any Note or any other documents to
be delivered hereunder or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this paragraph (e).

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made hereunder or under the Notes or any other
documents to be delivered hereunder shall deliver to the Borrower and the Agent,
at the time or times reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.15(g),
(h) and (i) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(g) Each Lender that is not a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”), shall, to
the extent it is legally entitled to do so, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Accession Agreement or Assignment and Acceptance, as
applicable, pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower or the Agent (but only so long as such Lender remains lawfully able
to do so), provide each of the

 

31



--------------------------------------------------------------------------------

Agent and the Borrower with (i) two duly completed and properly executed
originals of United States Internal Revenue Service Forms W-8BEN or W-8ECI or
any applicable successor form, as the case may be, certifying that such Foreign
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes, (ii) in the case of a
Foreign Lender claiming exemption from United States federal withholding tax
under Section 881(c) of the Internal Revenue Code with respect to payments of
“portfolio interest,” a statement substantially in the form of Exhibit D-1 and
two duly completed and properly executed originals of United States Internal
Revenue Service Form W-8BEN, or any applicable successor form, or (iii) to the
extent such Foreign Lender is not the beneficial owner, two duly completed and
properly executed originals of United States Internal Revenue Service Form
W-8IMY, accompanied by United States Internal Revenue Service Forms W-8ECI,
W-8BEN or W-9, a statement substantially in the form of Exhibit D-3 or D-4,
and/or other certification documents from each beneficial owner, as applicable;
provided that if such Foreign Lender is a partnership and one or more direct or
indirect partners of such Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a statement substantially in the form of Exhibit
D-2 on behalf of each such direct and indirect partner.

(h) If a payment made to a Lender hereunder or under the Notes or any other
documents to be delivered hereunder would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(i) Each Lender and Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (other than persons that are
corporations or otherwise exempt from United States backup withholding tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law,
to each of the Borrower and the Agent (as applicable) two original properly
completed and duly executed United States Internal Revenue Service Forms W-9 or
any successor form, certifying that such Person is exempt from United States
backup withholding tax on payments made hereunder.

(j) Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(f), (g), (h) or (i) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

 

32



--------------------------------------------------------------------------------

(k) For the avoidance of doubt, for any period with respect to which a Lender
has failed to provide the Borrower with the appropriate form, certificate or
other document described in Section 2.15(g) or (i) (other than if such failure
is due to a change in law occurring subsequent to the date on which a form,
certificate or other document originally was required to be provided, or if such
form, certificate or other document otherwise is not required under
Section 2.15(g) or (i)), such Lender shall not be entitled to increased payments
or indemnification under Section 2.15(a) or (c) with respect to taxes or Other
Taxes imposed by reason of such failure; provided, however, that the Borrower
shall take such steps as the Lender shall reasonably request (at the sole
expense of such Lender) to assist the Lender to recover such taxes or Other
Taxes (it being understood, however, that the Borrower shall have no liability
to such Lender in respect of such taxes or Other Taxes).

(l) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by such indemnifying party under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (l) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (l), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (l) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

Nothing contained in this Section 2.15 shall require any Lender or the Agent to
make available its tax returns (or any other information relating to its taxes
which it deems to be confidential).

SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Term Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.16 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.16 shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

33



--------------------------------------------------------------------------------

SECTION 2.17. Notes. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Term Loans owing to, or to be made by, such Lender, the
Borrower shall promptly execute and deliver to such Lender, with a copy to the
Agent, a Note, in substantially the form of Exhibit A hereto, payable to such
Lender in a principal amount equal to the Commitment of such Lender.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the good faith judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lender. If (i) any Lender requests, or provides notice to the
Borrower that it intends to request, compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 8.07), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Agent, which
consent, in each case, shall not unreasonably be withheld or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Term Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal, funded participations and accrued interest and fees)
or the Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a material reduction in such compensation or payments and (D) in the
case of any such assignment resulting from the status of such Lender as a
Non-Consenting Lender, such assignment, together with any assignments by other
Non-Consenting Lenders, will enable the Borrower to obtain sufficient consents
to cause the applicable amendment, modification or waiver to become effective. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

34



--------------------------------------------------------------------------------

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) any separately agreed undrawn commitment fees in respect of any Increased
Commitment shall cease to accrue on the Commitment of such Defaulting Lender;
and

(b) such Defaulting Lender and all of its Term Loans and Commitments, as
applicable, shall be excluded for purposes of determining whether the Required
Lenders or Super-Majority Lenders, as applicable, have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 8.01); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification described in Section 8.01 for which the consent of all
Lenders or each Lender directly and adversely affected thereby is required.

In the event that the Agent and the Borrower each agree that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Term
Loans of the other Lenders as the Agent shall determine may be necessary in
order for such Lender to hold such Term Loans in accordance with its Pro Rata
Share, whereupon such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided further that no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim the Borrower, the Agent
or any other Lender may have arising from such Lender’s having been a Defaulting
Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01 .
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied.

(a) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent:

(i) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Agent of telegraphic, telecopy, electronic communication or other
written confirmation from such party of execution of a counterpart hereof by
such party);

(ii) the Notes payable to the Lenders, respectively, requesting same;

 

35



--------------------------------------------------------------------------------

(iii) (A) an opinion of the internal legal counsel of the Borrower and (B) an
opinion of Bracewell & Giuliani LLP, special counsel for the Borrower, in each
case a form reasonably satisfactory to the Agent;

(iv) certified copies of the resolutions of the Board of Directors or similar
governing body of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) and the General Partner (in its capacity as general partner of the
Borrower) approving this Agreement, and the Notes, and of all documents
evidencing other necessary corporate or other similar action and governmental
approvals, if any, with respect to this Agreement and the Notes, as applicable;

(v) a certificate signed by the Chief Financial Officer or the Treasurer of the
Ultimate General Partner (in its capacity as general partner of the General
Partner, in its capacity as general partner of the Borrower), dated the
Effective Date, to the effects set forth in clauses (b) and (c) of this
Section 3.01;

(vi) a certificate of the Secretary or an Assistant Secretary of the Ultimate
General Partner (in its capacity as general partner of the General Partner, in
its capacity as general partner of the Borrower) certifying the names and true
signatures of the officers of the Ultimate General Partner (in its capacity as
general partner of the General Partner, in its capacity as general partner of
the Borrower) authorized to sign this Agreement, the Notes and the other
documents to be delivered hereunder; and

(vii) all documents the Agent may have reasonably requested prior to the date
hereof relating to the existence of the Borrower, the corporate authority for
and the validity of this Agreement and the Notes, and any other matters relevant
hereto.

(b) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, before and after giving effect to the Term Loan
Borrowings to be made on the Effective Date and the application of the proceeds
thereof.

(c) No event has occurred and is continuing, or would result from the making of
the Term Loan Borrowings to be made on the Effective Date or from the
application of the proceeds therefrom, that constitutes a Default or an Event of
Default.

(d) The First Closing Transactions shall, contemporaneously with the Effective
Date, be consummated in accordance with the terms set forth in the Contribution
Agreement.

(e) The Agent and the Joint Lead Arrangers shall have received all fees and
other amounts due and payable to them on or prior to the Effective Date,
including reimbursement or payment of all reasonable and invoiced out-of-pocket
fees, charges and expenses of a single counsel and of a single local counsel to
the Agent and the Joint Lead Arrangers in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and such
other counsel retained with the Borrower’s prior written consent (such consent
not to be unreasonably withheld or delayed), required to be reimbursed or paid
by the Borrower hereunder.

 

36



--------------------------------------------------------------------------------

(f) The Lenders shall have received, to the extent requested, all documentation
and other information reasonably requested by the Lenders or the Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

The Agent shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Borrower represents and
warrants that:

(a) Organization and Power. The Borrower is duly organized, validly existing and
in good standing under the laws of Delaware and has all requisite powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted and is duly qualified to do business
in each jurisdiction where such qualification is required, except where the
failure so to qualify would not have a Material Adverse Effect.

(b) Company and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes are
within the Borrower’s limited partnership powers, have been duly authorized by
all necessary limited partnership action, and do not (i) require any action by
or in respect of, or filing with, any governmental body, agency or official,
(ii) contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of limited partnership or agreement of
limited partnership of the Borrower, (iii) contravene, or constitute a default
under, any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower, except to the extent such contravention or default
could not reasonably be expected to have a Material Adverse Effect or
(iv) result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Restricted Subsidiaries, other than any Lien that is
required by this Agreement.

(c) Binding Effect. This Agreement constitutes a legal, valid and binding
agreement of the Borrower and each Note, if and when executed and delivered in
accordance with this Agreement, will constitute a legal, valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors rights generally and by general principles of equity.

(d) Financial Information.

(i) The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of December 31, 2012 and the related consolidated statements of
operations, comprehensive income, cash flows and partners’ capital for the
fiscal year then ended, reported on by Deloitte & Touche LLP, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

37



--------------------------------------------------------------------------------

(ii) The unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of March 31, 2013 and June 30, 2013, and the
related unaudited consolidated statements of operations, comprehensive income,
cash flows and partners’ capital for the three and six months then ended,
respectively, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
dates and their consolidated results of operations and changes in financial
position for such three-month and six-month period, subject to normal year-end
adjustments and the absence of footnotes.

(iii) There has been no Material Adverse Change since December 31, 2012.

(e) Regulation U. The Borrower and the Consolidated Subsidiaries are not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Borrowing will
be used, whether directly or indirectly, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock in any such case that would cause a violation of such Regulation U.
Not more than 25% of the value of the assets of the Borrower and the
Consolidated Subsidiaries is represented by margin stock.

(f) Litigation. Except as disclosed in the Borrower’s annual report on Form 10-K
for the fiscal year ended December 31, 2012, and the Borrower’s quarterly
reports on Form 10-Q for the fiscal quarters ended March 31, 2013 and June 30,
2013, there is no action, suit or proceeding (including, without limitation, any
Environmental Action) pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Restricted
Subsidiaries before any court or arbitrator or any governmental body, agency or
official that would be likely to be decided adversely to the Borrower or such
Subsidiary and, as a result, have a Material Adverse Effect.

(g) Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with all applicable laws, ordinances, rules,
regulations and requirements of governmental authorities (including, without
limitation, ERISA and Environmental Laws) except where (i) non-compliance would
not have a Material Adverse Effect or (ii) the necessity of compliance therewith
is contested in good faith by appropriate proceedings.

(h) Taxes. The Borrower and its Restricted Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any Restricted
Subsidiary except (i) where nonpayment or failure to file would not have a
Material Adverse Effect or (ii) where the same are contested in good faith by
appropriate proceedings. The charges, accruals and reserves on the books of the
Borrower and its Restricted Subsidiaries in respect of taxes or other
governmental charges are, in the opinions of the Borrower, adequate.

 

38



--------------------------------------------------------------------------------

(i) Investment Company Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

(j) Disclosure.

(i) None of the reports, financial statements, certificates or other written
information (excluding any projections (collectively, “Projections”) or other
forward looking information of a general economic or industry specific nature)
furnished by or on behalf of the Borrower, to the Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole and when so furnished, contains any material misstatement of a material
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading.

(ii) Any Projections were prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time prepared.

(k) Unrestricted Subsidiaries. As of the Effective Date, there are no
Unrestricted Subsidiaries.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Information. The Borrower will deliver to the Agent:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of operations, comprehensive income, cash flows and
partners’ capital for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner consistent with the requirements of the Securities and Exchange
Commission by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, commencing with
the fiscal quarter ended September 30, 2013, a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of operations, comprehensive income, cash flows
and partners’ capital for such quarter and for the portion of the Borrower’s
fiscal year ended at the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of the Borrower’s previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, application of GAAP and
consistency by an Approved Officer;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
(i) setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.11(a)
on the date of such financial statements and (ii) stating whether any Default or
Event of Default exists on the date of such certificate and, if any Default or
Event of Default then exists, setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect thereto;

 

39



--------------------------------------------------------------------------------

(d) within five days after any officer of the Ultimate General Partner (in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower) with responsibility relating thereto obtains knowledge
of any Default or Event of Default, if such Default or Event of Default is then
continuing, a certificate of an Approved Officer setting forth the details
thereof and the action that the Borrower is taking or proposes to take with
respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
that the Borrower shall have filed with the Securities and Exchange Commission;

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan that might constitute grounds for a
termination of such Plan under Title IV of ERISA, or has knowledge that the plan
administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization or “critical status” (within the meaning of Section 305 of
ERISA), is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 430 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or (vii) fails to make any payment or contribution to any
Material Plan or makes any amendment to any Material Plan that, in each case,
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief financial officer or the
chief accounting officer of the Ultimate General Partner (in its capacity as
general partner of the General Partner, in its capacity as general partner of
the Borrower) setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take; and

(g) from time to time such additional information regarding the financial
position or business of the Borrower and its consolidated Subsidiaries
(including, if requested, information as to the Borrower and the Consolidated
Subsidiaries on a stand-alone basis) as the Agent, at the request of any Lender,
may reasonably request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted by the Borrower on the Securities and Exchange
Commission website on the Internet at sec.gov/edaux/searches.htm, on the
Borrower’s IntraLinks site at intralinks.com or on another website identified in
a notice provided to the Lenders and accessible by the Lenders without charge.

 

40



--------------------------------------------------------------------------------

SECTION 5.02. Payment of Taxes. The Borrower will pay and discharge, and the
Borrower will cause each Restricted Subsidiary to pay and discharge, at or
before maturity, all their tax liabilities, except where (i) nonpayment or
failure to file would not have a Material Adverse Effect or (ii) the same may be
contested in good faith by appropriate proceedings, and the Borrower will
maintain, and the Borrower will cause each Restricted Subsidiary to maintain, in
accordance with GAAP, appropriate reserves for the accrual of any of the same.

SECTION 5.03. Maintenance of Property; Insurance.

(a) The Borrower will keep, and the Borrower will cause each Material Restricted
Subsidiary to keep, all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(b) The Borrower will, and the Borrower will cause each of its Material
Restricted Subsidiaries to, maintain (either in the name of the Borrower or in
such Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against by companies of established repute engaged in the same or a
similar business; provided that self-insurance by the Borrower or any such
Material Restricted Subsidiary shall not be deemed a violation of this covenant
to the extent that such self-insurance is consistent with reasonable and prudent
business practice; and will furnish to the Lenders, upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.

SECTION 5.04. Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and the Borrower will cause each Material
Restricted Subsidiary to preserve, renew and keep in full force and effect their
respective corporate or other legal existence and their respective rights,
privileges and franchises material to the normal conduct of their respective
businesses; provided that nothing in this Section 5.04 shall prohibit (i) any
transaction permitted by Section 5.08 or (ii) the termination of any right,
privilege or franchise of the Borrower or any Material Restricted Subsidiary or
of the corporate or other legal existence of any Material Restricted Subsidiary
or the change in form of organization of the Borrower or any Material Restricted
Subsidiary if the Borrower in good faith determines that such termination or
change is in the best interest of the Borrower, is not materially
disadvantageous to the Lenders and, in the case of a change in the form of
organization of the Borrower, the Agent has consented thereto (such consent not
to be unreasonably withheld or delayed).

SECTION 5.05. Compliance with Laws. The Borrower will comply, and the Borrower
will cause each Restricted Subsidiary to comply, in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, ERISA and Environmental
Laws) except where (i) noncompliance would not have a Material Adverse Effect or
(ii) the necessity of compliance therewith is contested in good faith by
appropriate proceedings.

 

41



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records. The Borrower will keep, and the Borrower will
cause each Material Restricted Subsidiary to keep, proper books of record and
account in which full, true and correct entries shall be made of all financial
transactions in relation to its business and activities in accordance with its
customary practices; and the Borrower will permit, and the Borrower will cause
each Material Restricted Subsidiary to permit, representatives of any Lender at
such Lender’s expense (accompanied by a representative of the Borrower, if the
Borrower so desires) to visit any of their respective properties, to examine any
of their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants, all upon such reasonable notice, at such reasonable times
and as often as may reasonably be desired provided that such visits shall not
occur more than one time per year unless an Event of Default has occurred and is
continuing.

SECTION 5.07. Negative Pledge. The Borrower will not, and the Borrower will not
permit any Restricted Subsidiary to, create, assume or suffer to exist any Lien
on any asset now owned or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement granted by the Borrower or any
Restricted Subsidiary and securing Indebtedness or other obligations outstanding
on the date of this Agreement;

(b) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Restricted Subsidiary
and not created in contemplation of such event;

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary and not created in contemplation of such
acquisition;

(d) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 365
days after the acquisition thereof;

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness or other obligations secured by any Lien otherwise permitted by
any of the foregoing clauses of this Section 5.07; provided that the principal
amount of such Indebtedness or the amount of such other obligation, as
applicable, is not increased and is not secured by any additional assets;

(f) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(g) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings that are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

 

42



--------------------------------------------------------------------------------

(h) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(i) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

(j) Liens with respect to judgments and attachments that do not result in an
Event of Default;

(k) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(l) other Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of business of the Borrower or such Restricted Subsidiary that
(i) do not secure Indebtedness, (ii) do not secure obligations in an aggregate
amount exceeding $100,000,000 at any time at which Investment Grade Status does
not exist as to the Borrower, and (iii) do not in the aggregate materially
detract from the value of the assets of the Borrower or such Restricted
Subsidiary or materially impair the use thereof in the operation of its
business;

(m) Liens required pursuant to the terms of this Agreement;

(n) Liens on Permitted Cash Collateral securing only Cash Collateralized Term
Loans;

(o) Liens on and pledges of the Equity Securities of any joint venture owned by
the Borrower or any Restricted Subsidiary (other than any such joint venture
that is a Consolidated Subsidiary) to the extent securing Indebtedness of such
joint venture that is non-recourse to the Borrower or any Restricted Subsidiary;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;

 

43



--------------------------------------------------------------------------------

(q) Liens incurred in the ordinary course of business to secure liability for
premiums to insurance carriers or to maintain self-insurance;

(r) Liens in favor of the Borrower or any of its wholly-owned Restricted
Subsidiaries;

(s) rights of first refusal entered into in the ordinary course of business;

(t) any letter of credit issued for the account of the Borrower or any of its
Affiliates to secure Indebtedness under tax free financings; and

(u) Liens not otherwise permitted by the foregoing clauses of this Section 5.07
securing obligations in an aggregate principal or face amount at any date not to
exceed 15% of Consolidated Net Tangible Assets; provided, for the purposes of
this Section 5.07(u), with respect to any such secured Indebtedness of a
non-wholly owned Subsidiary of the Borrower with no recourse to the Borrower or
any wholly-owned Subsidiary thereof, only that portion of such Indebtedness
reflecting the Borrower’s pro rata ownership interest therein shall be included
in calculating compliance herewith.

SECTION 5.08. Consolidations, Mergers and Dispositions of Assets.

(a) The Borrower will not (i) consolidate or merge with or into any other Person
or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any Person; provided that the Borrower may
merge with another Person if the Borrower is the entity surviving such merger
and, after giving effect thereto, no Event of Default or Default shall have
occurred and be continuing.

(b) The Borrower will not permit any of its Restricted Subsidiaries to
consolidate or merge with any other Person (except with the Borrower or another
Restricted Subsidiary, but subject to the provisions of Section 5.08(a)) or sell
all or substantially all of their respective assets (except to the Borrower or
another Restricted Subsidiary) if, after giving effect thereto, (i) any Event of
Default or Default shall have occurred and be continuing or (ii) such
consolidation, merger or sale of assets, taken as a whole together with all
other consolidations, mergers and sales of assets by the Borrower and its
Restricted Subsidiaries since the Effective Date, shall result in the
disposition by the Borrower and its Restricted Subsidiaries of assets in an
amount that would constitute all or substantially all of the consolidated assets
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP, as of the most recently completed fiscal quarter.

SECTION 5.09. Use of Proceeds. The proceeds of the Term Loans made under this
Agreement will be used by the Borrower for its and its Subsidiaries’ general
company purposes, including acquisitions. None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

 

44



--------------------------------------------------------------------------------

SECTION 5.10. Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, pay any funds to or
for the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any Affiliate (other than the Borrower or a Restricted
Subsidiary) unless such transaction is on terms and conditions reasonably fair
to the Borrower or such Restricted Subsidiary in the good faith judgment of the
Borrower; provided that the foregoing provisions of this Section 5.10 shall not
prohibit the Borrower and each Restricted Subsidiary from (i) declaring or
making any lawful distribution so long as, after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or result
therefrom, (ii) issuing and maintaining letters of credit, guaranties and
sureties as contingent obligations on behalf of Affiliates, (iii) making any
Permitted Drop-Down Acquisition, (iv) the payment of funds and making of capital
contributions, loans and other transfers of money to Affiliates or to other
Persons on behalf of such Affiliates, including payments made under letters of
credit, guaranties and surety bonds issued and maintained on behalf of
Affiliates, provided that the aggregate amount for all such payments and
transfers referred to in this clause (iv) does not exceed $100,000,000 at any
time outstanding (calculated at such time after giving effect to any repayments
to the Borrower by, or on behalf of, such Affiliates for any such payment of
funds and making of capital contributions, loans and other transfers of money),
(v) transaction permitted by Section 5.08(a) or by either of the parenthetical
provisions in Section 5.08(b) or (vi) engaging in any transaction with an
Affiliate if such transaction has been approved by the Conflicts Committee.

SECTION 5.11. Consolidated Leverage Ratio.

(a) The Consolidated Leverage Ratio, as at the end of each fiscal quarter of the
Borrower (beginning with the fiscal quarter ended September 30, 2013), shall be
less than or equal to 5.00 to 1.0; provided that subsequent to the consummation
of a Qualified Acquisition, the Consolidated Leverage Ratio, as at the end of
the three consecutive fiscal quarters following such Qualified Acquisition,
shall be less than or equal to 5.50 to 1.0.

(b) For purposes of calculating compliance with the financial covenant set forth
in Section 5.11(a):

(i) with respect to all Permitted Acquisitions on or subsequent to the Effective
Date, Consolidated EBITDA with respect to such newly acquired assets shall be
calculated on a pro forma basis as if such acquisition had occurred at the
beginning of the applicable twelve-month period of determination; provided, that
with respect to all Permitted Acquisitions with limited or no prior operating
history (or with a prior operating history that does not reliably indicate
future operating results), Consolidated EBITDA shall be deemed to be the amount
approved by the Agent as the projected Consolidated EBITDA of the Borrower and
its Subsidiaries attributable to such Permitted Acquisition for the first
twelve-month period following such Permitted Acquisition (such amount to be
determined based on customer contracts relating to such Permitted Acquisition,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, oil and gas reserve
and production estimates, commodity price assumptions and other reasonable
factors deemed appropriate by the Agent); and

(ii) Consolidated EBITDA may include, at the Borrower’s option, any Qualified
Project EBITDA Adjustments as provided in the definition thereof.

 

45



--------------------------------------------------------------------------------

SECTION 5.12. Designation of Subsidiaries. The Board of Directors or similar
governing body of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Event of Default or
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower and its Restricted Subsidiaries shall
be in compliance, on a pro forma basis, with Section 5.11(a) (as though the
effective date of such designation were the last day of a fiscal quarter of the
Borrower) and, as a condition precedent to the effectiveness of such
designation, the Borrower shall deliver to the Agent a certificate of the Chief
Financial Officer, Treasurer or Controller of the Ultimate General Partner (in
its capacity as general partner of the General Partner, in its capacity as
general partner of the Borrower) setting forth in reasonable detail the
calculations demonstrating such compliance, (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (iv) no Subsidiary of an Unrestricted Subsidiary may be
designated as a Restricted Subsidiary, (v) no Subsidiary that owns any Equity
Securities or Indebtedness of, or owns or holds any Lien on, any property of the
Borrower or any Restricted Subsidiary (other than any Subsidiary of the
Subsidiary to be so designated), may be designated an Unrestricted Subsidiary,
(vi) each Subsidiary to be so designated as an Unrestricted Subsidiary, and its
Subsidiaries, has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
or other creditor has recourse to any assets of the Borrower or any Restricted
Subsidiary other than the Equity Securities in such Unrestricted Subsidiary and
its Subsidiaries, and (vii) no primary operating Subsidiary of the Borrower may
be designated as an Unrestricted Subsidiary. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time. If, at any time, any Unrestricted Subsidiary fails to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter
automatically cease to be an Unrestricted Subsidiary and shall constitute a
Restricted Subsidiary for all purposes of this Agreement, and (among other
things) any Indebtedness and Liens of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary of the Borrower as of such date.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Term Loan when the
same becomes due and payable, or (ii) the Borrower shall fail to pay any
interest on any Term Loan or make any other payment of fees or other amounts
payable under this Agreement or any Note within five Business Days after the
same becomes due and payable; or

(b) any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers or any of the officers of the Ultimate General
Partner (in its capacity as general partner of the General Partner, in its
capacity as general partner of the Borrower)) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or

 

46



--------------------------------------------------------------------------------

(c) (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), 5.04, 5.07, 5.08, 5.11(a) or the second
sentence of Section 5.09, or (ii) the Borrower shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the Agent
at the request of any Lender; or

(d) (i) the Borrower or any of its Material Restricted Subsidiaries shall fail
to pay any principal of or premium or interest on any Indebtedness that is
outstanding in a principal or notional amount of at least $175,000,000 in the
aggregate (but excluding Indebtedness outstanding hereunder) of the Borrower or
such Material Restricted Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or (ii) any such Indebtedness shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

(e) the Borrower or any of its Material Restricted Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or any of its Material Restricted Subsidiaries seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 90 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Material Restricted Subsidiaries
shall take any corporate or other equivalent action to authorize any of the
actions set forth above in this subsection (e); or

(f) judgments or orders for the payment of money in excess of $175,000,000 in
the aggregate shall be rendered against the Borrower or any of its Material
Restricted Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

47



--------------------------------------------------------------------------------

(g) (i) the Ultimate Parent shall cease to own, directly or indirectly, a
majority of the Voting Stock of the General Partner; (ii) the General Partner
shall cease to be the general partner of the Borrower; (iii) any Person or two
or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of Voting Stock of the Ultimate Parent (or other Equity Securities convertible
into such Voting Stock) representing 50% or more of the combined voting power of
all Voting Stock of the Ultimate Parent; or (iv) during any period of up to 12
consecutive months, commencing after the Effective Date, individuals who at the
beginning of such 12-month period (together with any successors appointed or
nominated by such directors in the ordinary course) were directors of the
Ultimate Parent shall cease for any reason to constitute a majority of the Board
of Directors of the Ultimate Parent; or

(h) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the ERISA Group to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 90 days thereafter; or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

then, and in every such event (other than an event with respect to the Borrower
described in Section 6.01(e)), and at any time thereafter during the continuance
of such event, the Agent may with the consent of the Super-Majority Lenders, and
at the request of such Super-Majority Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Term Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable so long as, at
the time of such later declaration, an Event of Default is continuing), and
thereupon the principal of the Term Loans so declared to be due and payable,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in Section 6.01(e), the Commitments shall automatically
terminate and the principal of the Term Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. In addition to the remedies set forth above, the
Agent may exercise any other remedies provided by applicable law.

 

48



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. Without limiting the generality
of the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement that the Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.01), and (c) except as expressly set
forth in this Agreement, the Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by it or
any of its Affiliates in any capacity. The Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Agent by the Borrower or a Lender. The Agent agrees to
promptly make available to each Lender all information delivered to the Agent
pursuant to Section 5.01, and the Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (a) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an assignee, as provided in Section 8.07; (b) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of the Borrower; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (f) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram or electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.

 

49



--------------------------------------------------------------------------------

SECTION 7.03. BTMU and Affiliates. With respect to its Commitment, the Term
Loans made by it and the Note issued to it, BTMU shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the terms “Lender” or “Lenders”, shall, unless
otherwise expressly indicated, include BTMU in its individual capacity. BTMU and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of its Affiliates and any Person
who may do business with or own Equity Securities of the Borrower or any such
Affiliate, all as if BTMU were not the Agent and without any duty to account
therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any of its Affiliates to the extent such information was obtained or
received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and 5.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Notes then held by each of them (or if no Notes are at
the time outstanding or if any Notes are held by Persons that are not Lenders,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE AGENT (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.

 

50



--------------------------------------------------------------------------------

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, (i) the Borrower, with the consent of the Required Lenders (such
consent not to be unreasonably withheld or delayed) shall have the right to
appoint a successor Agent or (ii) if an Event of Default shall have occurred and
be continuing, then the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent
(the “Resignation Effective Date”), then the retiring Agent may, on behalf of
the Lenders and in consultation with the Borrower, appoint a successor Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Whether or not a successor has been appointed, the
Agent’s resignation shall become effective on the Resignation Effective Date.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement provided that if such successor Agent shall have been appointed
without the consent of the Borrower, such successor Agent may be replaced by the
Borrower with the consent of the Required Lenders so long as no Event of Default
has occurred and is continuing. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

SECTION 7.07. Joint Lead Arrangers and Syndication Agent. The Joint Lead
Arrangers and the Syndication Agent, in their respective capacities as such,
shall not have any duties or obligations of any kind under this Agreement.

SECTION 7.08. Sub-Agents. The Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through its respective Affiliates. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 8.04 shall apply to any such sub-agent and to the Affiliates of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby, do any of the
following: (a) waive any of the conditions specified in Section 3.01,
(b) increase the Commitments of the Lenders except as provided in
Section 2.05(d) or extend the Commitments

 

51



--------------------------------------------------------------------------------

of the Lenders, (c) reduce the principal of, or interest on, the Notes, any Term
Loan, or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Notes, or any fees or
other amounts payable hereunder, (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Notes, or change the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) amend this Section 8.01 or (g) modify Section 2.16; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note; provided further that no amendment, waiver or consent to the provisions of
Section 2.19 shall be effective unless in writing and signed by the Agent and
the Required Lenders. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or modification of this Agreement shall be required of any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clauses (b), (c), (d), (e) or (f) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly and adversely affected by such amendment, waiver or
modification.

SECTION 8.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, if to the Borrower, at its address at 5400
Westheimer Court, Houston, Texas 77056-5310, fax number 713-989-1717, Attention:
Glen Priestley, Treasury, Structured Finance; if to any Initial Lender, at its
Domestic Lending Office specified in its Administrative Questionnaire; if to any
other Lender, at its Domestic Lending Office specified in the Accession
Agreement or Assignment and Acceptance, as applicable, pursuant to which it
became a Lender; and if to the Agent, at its address at The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Syndicated Loan Capital Markets Group, 1251 Avenue
of the Americas, New York, NY 10020, Attention: Lawrence Blat, email:
lblat@us.mufg.jp and Agencydesk@us.mufg.jp, telephone number: 212-782-4310; or,
as to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b). Delivery by telecopier or other
electronic communication of an executed counterpart of any amendment or waiver
of any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it

 

52



--------------------------------------------------------------------------------

hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or their
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

SECTION 8.03. No Waiver: Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses.

(a) The Borrower agrees to pay on demand all reasonable and invoiced
out-of-pocket fees, charges and expenses of a single counsel for the Agent, and
of a single local counsel to the Agent in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and of
such other counsel retained by the Agent with the Borrower’s prior written
consent (such consent not to be unreasonably withheld or delayed) and of such
other counsel retained by the Agent and the Lenders in connection with
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent, the Joint Lead
Arrangers and each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Term Loans, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNIFIED PARTY, regardless of whether any Indemnified Party
is a party thereto, and to reimburse each Indemnified Party upon demand for any
reasonable and documented legal expenses of one firm of counsel for all such
Indemnified Parties, taken as a whole and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such Indemnified Parties,
taken as a whole (and, in the case of an actual or perceived conflict of

 

53



--------------------------------------------------------------------------------

interest where the Indemnified Party affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Indemnified Party) and other expenses incurred
in connection with investigating or defending any of the foregoing, provided
that the foregoing indemnity will not, as to any Indemnified Party, apply to
losses, claims, damages, liabilities or related legal or other expenses to the
extent (i) they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the willful misconduct or gross negligence
of such Indemnified Party, (ii) they arise out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnified Party against any other Indemnified Party or (iii) they consist of
any taxes, which shall be governed by Sections 2.12 and 2.15. The parties hereto
agree not to assert, and hereby waive on behalf of their respective Affiliates,
the holders of their Equity Securities and their respective officers, directors,
employees, agents and advisors, any claim for special, indirect, consequential
or punitive damages against any party hereto (including, without limitation, the
Borrower, the Agent or any Lender), any of their respective Affiliates or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Term Loans; provided that nothing contained in this
sentence shall limit the Borrower’s indemnity and reimbursement obligations to
the extent set forth in the immediately preceding sentence.

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.12, 2.14, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Agent and when the Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders (and any attempted assignment
by the Borrower without such consent shall be null and void).

 

54



--------------------------------------------------------------------------------

SECTION 8.07. Assignments and Participations.

(a) (i)Subject to the conditions set forth in paragraph (a)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Term Loans owing to
it and any Note or Notes held by it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Agent within five Business Days after having received notice thereof; provided
further that no consent of the Borrower shall be required (1) for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund or (2) if an Event of
Default has occurred and is continuing, for an assignment to any other assignee;
and

(B) the Agent; provided that no consent of the Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund.

As used herein, “Ineligible Assignee” means (a) a natural person, (b) a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Assignee if it
(x) has not been established for the primary purpose of acquiring any Term Loans
or Commitments, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) the Borrower or any of their Affiliates or
Subsidiaries or (d) a Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (d).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Term Loans of any Type, the amount of the
Commitment or Term Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent) shall not be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof unless each of the Borrower
and the Agent otherwise consent, provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part, and a constant and not varying percentage, of all the assigning Lender’s
rights and obligations under this Agreement;

 

55



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable law,
including Federal and state securities laws.

(iii) Subject to acceptance of any Assignment and Acceptance and recording
thereof in the Register by the Agent pursuant to paragraph (c) of this Section,
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.14, 2.15 and 8.04). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 8.07 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such

 

56



--------------------------------------------------------------------------------

assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.02(d) or 2.14(d), the
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information contained therein in the Register unless and until such
payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Agent in exchange for any surrendered
Note a new Note payable to such assignee in an amount equal to the Commitment
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a Commitment hereunder, a new Note payable to the assigning
Lender in an amount equal to the Commitment retained by it hereunder. Such new
Note or Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto.

(d) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at its address referred to in Section 8.02 a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Term Loans owing to, each Lender (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. No Commitment, Term Loan or Note shall be transferred
by any Lender unless such transfer is entered in the Register.

(e) Each Lender may, with the consent (unless an Event of Default has occurred
and is continuing) of the Borrower (which shall not be unreasonably withheld),
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Assignee, in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Term Loans owing to it and any Note or Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for

 

57



--------------------------------------------------------------------------------

all purposes of this Agreement, (iv) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no Participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12 and 2.15 (subject to the requirements and limitations therein,
including the requirements under Sections 2.15(g), (h) and (i) (it being
understood that the documentation required under Sections 2.15(g), (h) and
(i) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(a) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.16 and 2.18 as if it were an assignee under
paragraph (a) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.12, 2.15 or 8.04, with respect to any
participation, than its participating Lender would have been entitled to receive
with respect to the rights transferred, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loans or other obligations under this
Agreement or under the Notes or any other documents to be delivered under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Term Loans or its other obligations hereunder or
under any Note or any other documents to be delivered under this Agreement) to
any Person other than the Borrower except to the extent that such disclosure is
necessary to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as the Agent) shall have no responsibility
for maintaining a Participant Register.

(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower and
its Affiliates furnished to such Lender by or on behalf of the Borrower;
provided that, prior to any such disclosure, the assignee, designee or
participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from such Lender.

 

58



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Term Loans owing to it
and the Note or Notes held by it), including in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

SECTION 8.08. Governing Law; Submission to Jurisdiction. This Agreement and each
Note (if any) shall be construed in accordance with and governed by the law of
the State of New York. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby; provided that each of the parties hereto
agrees that (i) a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (ii) the Agent and each of the Lenders
retain the right to bring actions or proceedings against the Borrower in the
courts of any other jurisdiction in connection with the exercise of any rights
under any agreement related to collateral provided hereunder that is governed by
laws other than the law of the State of New York or with respect to any
collateral subject thereto. Each of the parties hereto irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

SECTION 8.09. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement. THIS AGREEMENT, THE NOTES,
AND THE FEE LETTERS TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

59



--------------------------------------------------------------------------------

SECTION 8.11. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 8.12. Headings. Article, Section and other headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.13. Confidentiality.

(a) The Agent and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and informed on a need-to-know basis), (ii) to the extent requested by any
governmental authority or self-regulatory body, (iii) to the extent required by
applicable laws or regulations, (iv) to the extent required by any subpoena or
similar legal process provided that, in such case and in the case of each of
clauses (ii) and (iii) above, the Agent or such Lender as applicable shall use
reasonable efforts, consistent with its normal practices, to notify the Borrower
promptly thereof prior to disclosure of such Information, to the extent it is
not prohibited from doing so by any law or regulation or by such subpoena or
legal process, (v) to any other party to this Agreement, (vi) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vii) subject
to an agreement containing provisions substantially the same as those of this
Section 8.13, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement (it being understood that such actual or prospective assignee or
Participant will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and informed on a need-to-know
basis) or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations (it
being understood that such actual or prospective counterparty will be informed
of the confidential nature of such Information and instructed to keep such
Information confidential and informed on a need-to-know basis), (viii) with the
consent of the Borrower or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 8.13 or
(B) becomes available to the Agent or any Lender on a nonconfidential basis from
a source other than the Borrower unless the Agent or such Lender, as applicable,
shall have actual knowledge that such source was required to keep such
Information confidential. For the purposes of this Section 8.13, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the Effective
Date, such information is either clearly identified at the time of delivery as
confidential or should, because of its nature, reasonably be understood to be
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 8.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

60



--------------------------------------------------------------------------------

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Affiliates or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Agent pursuant to, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities. Accordingly, each Lender represents to the Borrower and the Agent
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.

SECTION 8.14. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 8.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SPECTRA ENERGY PARTNERS, LP, as Borrower By:   Spectra Energy Partners (DE) GP,
LP,   its general partner   By:   Spectra Energy Partners GP, LLC,     its
general partner   By:  

/s/ Guy G. Buckley

    Name: Guy G. Buckley     Title: Vice President and Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as the Agent and as a Lender By:   /s/
Mark Oberreuter Name:   Mark Oberreuter Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Ronald E. McKaig Name:   Ronald E.
McKaig Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ James D. Weinstein
Name:   James D. Weinstein Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender

   Commitment  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 140,000,000   

Bank of America, N.A.

   $ 140,000,000   

Sumitomo Mitsui Banking Corporation

   $ 120,000,000      

 

 

 

TOTAL:

   $ 400,000,000.00      

 

 

 

 

Schedule I



--------------------------------------------------------------------------------

EXHIBIT A – FORM OF

PROMISSORY NOTE

PROMISSORY NOTE

 

$                        Dated:                     , 201        

FOR VALUE RECEIVED, the undersigned, SPECTRA ENERGY PARTNERS, LP, a Delaware
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to [            ]
or its registered assignees (the “Lender”) for the account of its Applicable
Lending Office on the Maturity Date (each as defined in the Credit Agreement
referred to below) the principal sum of $[amount of the Lender’s Commitment in
figures] or, if less, the aggregate principal amount of the Term Loans made by
the Lender to the Borrower pursuant to the Credit Agreement dated as of
November 1, 2013, among the Borrower, the Lender and certain other lenders
parties thereto, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent for the
Lender and such other lenders (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), outstanding on
the Maturity Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent, at the Agent’s
Account, in same day funds. Each Term Loan owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto that is part of this Promissory Note;
provided that the failure to make a notation of any such Term Loan or payment
made on this Promissory Note shall not limit or otherwise affect the obligations
of the Borrower hereunder with respect to payments of principal of or interest
on this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Term Loans by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Term Loan by the Lender being evidenced by this Promissory Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.

 

Exhibit A-1



--------------------------------------------------------------------------------

As provided in the Credit Agreement, the Borrower hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to the Credit Agreement, this
Promissory Note or the transactions contemplated thereby; provided that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained by the Lender in connection with the
collection and enforcement of this Promissory Note (whether through
negotiations, legal proceedings or otherwise). The Borrower and any endorsers of
this Promissory Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand, notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

SPECTRA ENERGY PARTNERS, LP By:   Spectra Energy Partners (DE) GP, LP,  

its general partner

  By:   Spectra Energy Partners GP, LLC,     its general partner   By:        
Name:     Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Term Loan

 

Amount of Principal Paid or
Prepaid

   Unpaid Principal Balance    Notation Made By

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B – FORM OF

NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Attention:                    

Ladies and Gentlemen:

The undersigned, Spectra Energy Partners, LP, refers to the Credit Agreement,
dated as of November 1, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, certain Lenders parties thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd. as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Term Loan Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Term Loan Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i) The Business Day of the Proposed Borrowing is                     ,
201        .

(ii) The Type of Term Loans comprising the Proposed Borrowing is [Base Rate
Loans] [Eurodollar Rate Loans].

(iii) The aggregate amount of the Proposed Borrowing is $            .

[(iv) The initial Interest Period for each Eurodollar Rate Loan made as part of
the Proposed Borrowing is          month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement 1[(except the representations set forth in Section 4.01(d)(iii),
Section 4.01(f)) and Section 4.01(g) (provided that, in the case of
Section 4.01(g), the exception shall apply solely with respect to Environmental
Laws))] are correct 2[in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects)], before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date); and

 

1  Insert bracketed text for borrowings after the Effective Date.

2  Insert bracketed text for borrowings after the Effective Date.

 

Exhibit B-1



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.

 

Very truly yours, SPECTRA ENERGY PARTNERS, LP By:   Spectra Energy Partners (DE)
GP, LP,   its general partner   By:   Spectra Energy Partners GP, LLC,     its
general partner   By:         Name:     Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C – FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1.    Assignor:                      2.    Assignee:   
_________________________       [and is a Lender/an Affiliate of [identify
Lender]/an Approved Fund] 3.    Borrower:    Spectra Energy Partners, LP 4.   
Agent:    The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent under
the Credit Agreement 5.    Credit Agreement:    Credit Agreement dated as of
November 1, 2013, among Spectra Energy Partners, LP, a Delaware limited
partnership, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent, and the other
Lenders party thereto

 

Exhibit C-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/Term
Loans for all
Lenders      Amount of
Commitment/Term
Loans
Assigned      Percentage
Assigned of
Commitment/Term
Loans1  

Term Loan Facility

   $         $           %   

 

7. Assignee’s Domestic

Lending Office:                     

 

8. Assignee’s Eurodollar

Lending Office:                     

Effective Date:                  , 20         [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

ASSIGNOR

[NAME OF ASSIGNOR],

    by

      Name:   Title:

 

ASSIGNEE [NAME OF ASSIGNEE],     by       Name:   Title:

 

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

Exhibit C-2



--------------------------------------------------------------------------------

Consented to and Accepted: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Agent By:
      Name:     Title:  

[Consented to:]2

SPECTRA ENERGY PARTNERS, LP

 

By:   Spectra Energy Partners (DE) GP, LP,   its general partner   By:   Spectra
Energy Partners GP, LLC,     its general partner   By:         Name:     Title:

 

 

2  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit C-3



--------------------------------------------------------------------------------

Standard Terms And Conditions For

Assignment And Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is organized under the laws of a jurisdiction other than the
United States of America or any State thereof or the District of Columbia,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Agreement are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

 

Annex 1 to Assignment and Acceptance - 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Annex 1 to Assignment and Acceptance - 2



--------------------------------------------------------------------------------

EXHIBIT D-1 – FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Credit Agreement dated as of
November 1, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders parties thereto and The
Bank of Tokyo-Mitsubishi UFJ, Ltd. as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender (or its Tax Owner) is the sole beneficial owner of
such loan(s) (as well as any note(s) evidencing such loan(s)) or obligations,
and (iii) the Lender (and, if the Lender is a disregarded entity for U.S.
federal income tax purposes, its Tax Owner) is not a (A) bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or (C) controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
a certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent and (ii) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”) By:       Name:     Title:  
[Tax Owner, if the Lender is a disregarded entity]

Date:                  , 20    

 

Exhibit D-1 - 1



--------------------------------------------------------------------------------

EXHIBIT D-2 – FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Credit Agreement dated as of
November 1, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders parties thereto and The
Bank of Tokyo-Mitsubishi UFJ, Ltd. as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender’s (or its Tax Owner’s) direct or indirect
partners/members are the sole beneficial owners of such loan(s) (as well as any
note(s) evidencing such loan(s)) or obligations, (iii) with respect to the
extension of credit pursuant to the Credit Agreement or any Notes, neither the
Lender, its Tax Owner (if the Lender is a disregarded entity for U.S. federal
income tax purposes) nor any of the Lender’s (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Lender’s direct or indirect partners/members (and, if the Lender is a
disregarded entity for U.S. federal tax purposes, none of its Tax Owner’s direct
or indirect partners/members) is a ten-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and
(v) none of the Lender’s direct or indirect partners/members (and, if the Lender
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or (ii) Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit D-2 - 1



--------------------------------------------------------------------------------

[NAME OF LENDER] (the “Lender”) By:       Name:     Title:  
[Tax Owner, if the Lender is a disregarded entity]

Date:                      , 20        .

 

Exhibit D-2 - 2



--------------------------------------------------------------------------------

EXHIBIT D-3 – FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Neither

(i) Partnerships Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Credit Agreement dated as of
November 1, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders parties thereto and The
Bank of Tokyo-Mitsubishi UFJ, Ltd. as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant (or, if
the Participant is a disregarded entity for U.S. federal income tax purposes,
its Tax Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
income tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code, or (C) controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] (the “Participant”)

By:

      Name:     Title:   [Tax Owner, if the Participant is a disregarded entity]

Date:                      , 20    

 

Exhibit D-3 - 1



--------------------------------------------------------------------------------

EXHIBIT D-4 – FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership )

Reference is hereby made to that certain Credit Agreement dated as of
November 1, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Spectra
Energy Partners, LP (the “Borrower”), certain Lenders parties thereto and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant’s (or
its Tax Owner’s) direct or indirect partners/members are the sole beneficial
owners of such participation, (iii) with respect to such participation, neither
the undersigned, its Tax Owner (if the Participant is a disregarded entity for
U.S. federal income tax purposes) nor any of its (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Participant’s direct or indirect partners/members (and, if the Participant
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a ten-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (v) none of the Participant’s direct or indirect partners/members
(and, if the Participant is a disregarded entity for U.S. federal income tax
purposes, none of its Tax Owner’s direct or indirect partners/members) is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or (ii) Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit D-4 - 1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] (the “Participant”) By:       Name:     Title:  
[Tax Owner, if the Participant is a disregarded entity]

Date:                      , 20        

 

Exhibit D-4 - 2